DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-12 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witusiewicz (Thermochimica Acta, 1995, Vol.264, Page 41-58, hereinafter “Witusiewicz”).
Regarding claims 1-2 and 4-8, Witusiewicz teaches a material, comprising: a composition (Fe0.75Mn0.25)2B (Abstract; Table 7), which meets the composition and structure limitations recited in claims 1-2 and 8.
Witusiewicz is silent on the magnetic properties as recited in claims 4-7. However, in view of the fact that Witusiewicz teaches a material that has composition and structure that meet the recited composition and structure in the instant claims, one of ordinary skill in the art would expect that the material disclosed by Witusiewicz to have the recited properties in claims 4-7. “Where the claimed and prior art products are prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Witusiewicz (Thermochimica Acta, 1995, Vol.264, Page 41-58, hereinafter “Witusiewicz”), as applied to claim 1 above, and further in view of DE’330 (DE 4002330, IDS dated 03/15/2019, hereinafter “DE’330”).
0.75Mn0.25)2B. DE’330 discloses that the material contains 30-70 at% Fe, 0-35 at% B and 30-75 at% TM (Claim 5), which overlaps the composition of Witusiewicz. DE’330 discloses that the material has a structure of Fe2B (page 3, paragraph 5). DE’330 discloses that the Fe-B-TM magnetic material can be used to make magnet having higher remanence and larger energy product than ferrite magnet (Page 5, last paragraph; Page 6, 1st paragraph), which meets the limitation of claim 10. It’s well-known to one of ordinary skill in the art that permanent magnet can be used to make motor and power generator. Thus, it would be obvious to one of ordinary skill in the art that the (Fe0.75Mn0.25)2B disclosed by Witusiewicz can be used to make permanent magnet, motor and powder generator as DE’330 discloses that the Fe-B-TM material has high remanence and large energy product.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shigematsu (J. Phys. Soc. Jpn.; Vol 39:5, 1975, hereinafter “Shigematsu”).
Regarding claims 1-2 and 4-8, Shigematsu teaches a material, comprising: a composition (Fe1-xMnx)2B (x≤0.33, Abstract), which overlaps the composition recited in the instant claims and thus a prima facie case of obviousness has been established, See MPEP 2144.05 I. The material has structure of (Fe1-xMnx)2B (Abstract), which meets the CuAl2 phase structure limitation recited in claims 1 and 8.
Shigematsu is silent on the magnetic properties as recited in claims 4-7. However, in view of the fact that Shigematsu teaches a material that has composition  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shigematsu (J. Phys. Soc. Jpn.; Vol 39:5, 1975, hereinafter “Shigematsu”), as applied to claim 1 above, and further in view of DE’330 (DE 4002330, IDS dated 03/15/2019, hereinafter “DE’330”).
Regarding claims 10-12, Shigematsu does not teach a magnet, a motor and power generator using the material having composition (Fe1-xMnx)2B. DE’330 discloses that the material contains 30-70 at% Fe, 0-35 at% B and 30-75 at% TM (Claim 5), which overlaps the composition of Na et al. DE’330 discloses that the material has a structure of Fe2B (page 3, paragraph 5). DE’330 discloses that the Fe-B-TM magnetic material can be used to make magnet having higher remanence and larger energy product than ferrite magnet (Page 5, last paragraph; Page 6, 1st paragraph), which meets the limitation of claim 10. It’s well-known to one of ordinary skill in the art that permanent magnet can be used to make motor and power generator. Thus, it would be obvious to one of ordinary skill in the art that the (Fe1-xMnx)2B disclosed by Shigematsu can be .

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIAOWEI SU/Primary Examiner, Art Unit 1733